SO ORDERED.

SIGNED this 17th day of February, 2021.




____________________________________________________________________________




                For online use but not print publication
            IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF KANSAS
In re:

Pinnacle Regional Hospital, Inc.,               Case No. 20-20219
et al.,                                         Chapter 7
                                                Jointly Administered
                  Debtors.
Official Committee of Unsecured
Creditors of Pinnacle Regional
Hospital, Inc., et al.,

                  Plaintiff,
v.                                              Adv. No. 20-06025
Great Western Bank,

                  Defendant.

                    Memorandum Opinion and Order
     Granting in Part Great Western Bank’s Partial Motion to Dismiss
     and Granting the Trustee Leave to File an Amended Complaint



             Case 20-06025     Doc# 30    Filed 02/17/21   Page 1 of 16
      The matter before the Court is Defendant Great Western Bank’s Partial

Motion to Dismiss (“Motion”).1 The Motion seeks an order dismissing certain

counts of the Complaint in the above captioned adversary proceeding,2 as

follows: Counts VII and VIII, attacking the extent of debts secured by deeds of

trust and mortgages executed by Debtors Joy’s Majestic Paradise (“Joy’s”) and

Rojana Realty Investments, Inc. (“Rojana”); and Counts IX and X, seeking to

avoid certain guarantor obligations of Joy’s and Rojana as fraudulent

conveyances. The Chapter 7 Trustee of Joy’s and Rojana (“Trustee”), James A.

Overcash, who succeeded to the claims of the Official Committee of

Unsecured Creditors of Joy’s and Rojana in this adversary proceeding when

the jointly administered cases were converted from Chapter 11 to Chapter 7,

opposes the Motion. Great Western Bank appears by Peter L. Riggs and

Andrea M. Chase. The Trustee appears by Nicholas J. Zluticky. The Court

has jurisdiction.3


      1
          Doc. 8.
      2
        The jointly administered Debtors in these cases are: Pinnacle Regional
Hospital, Inc. (case no. 20-20219); Pinnacle Regional Hospital, LLC (case no. 20-
20221); Blue Valley Surgical Associates, LLC (case no. 20-20222); Pinnacle
Healthcare System, Inc. (case no. 20-20224); Rojana Realty Investments, Inc. (case
no. 20-20225); and Joy’s Majestic Paradise, Inc. (case no. 20-20227). The cases were
voluntarily filed under Chapter 11 and later converted to Chapter 7.
      3
        This Court has jurisdiction over the parties and the subject matter pursuant
to 28 U.S.C. §§ 157(a) and 1334(a) and (b), and the Amended Standing Order of
Reference of the United States District Court for the District of Kansas that

                                          2


                Case 20-06025   Doc# 30   Filed 02/17/21   Page 2 of 16
I.     Background Facts

      The Complaint alleges the following as the factual background from

which Great Western Bank’s claims against Joy’s and Rojana arose.

Beginning in 2017, Great Western Bank extended credit to various members

of an affiliated group of primarily health care providers assembled by

entrepreneur Douglas C. Palzer, including Debtors Pinnacle Regional

Hospital, Inc, and Blue Valley Surgical Associates, LLC. On or about

February 7, 2018, Great Western Bank provided loans to Debtors Joy’s and

Rojana, non-health care entities related to the health care entities through

Mr. Palzer. The loan to Joy’s, in the amount of $3,866,200, and the loan to

Rojana, in the amount of $4,300,000, were secured by real property located in

Kansas and Missouri. The mortgages and deeds of trust stated that the loan

amounts of $3,866,200 and $4,300,000 were the maximum principal amounts

secured.

      In the fall of 2018, Debtor Pinnacle Healthcare System, Inc. was formed

to acquire the sole member of what is now known as Pinnacle Regional



exercised authority conferred by § 157(a) to refer to the District's bankruptcy judges
all matters under the Bankruptcy Code and all proceedings arising under the Code
or arising in or related to a case under the Code, effective June 24, 2013. D. Kan.
Standing Order No. 13-1, included in D. Kan. Rules of Practice and Procedure.
Furthermore, this Court may hear and finally adjudicate this matter because it is a
core proceeding pursuant to 28 U.S.C. § 157(b)(2)(H) & (K). There is no objection to
venue or jurisdiction over the parties.

                                          3


              Case 20-06025     Doc# 30   Filed 02/17/21   Page 3 of 16
Hospital, LLC, also referred to as Boonville Hospital. Great Western Bank

agreed to loan $6,500,000 to finance the purchase (the “Acquisition Loan”).

The security for the Acquisition Loan included cross guaranties by Joy’s and

Rojana. The mortgages and deeds of trust previously granted in favor of

Great Western Bank were not amended.

      The Chapter 11 petition filed by Rojana describes its business by

NAICS code 6719, as “offices of holding company.” Its assets are summarized

as approximately $10,600,000 in real property and $2,262,000 in personal

property, mostly accounts receivable. Secured claims are summarized as

$6,433,000 and unsecured nonpriority claims as $874,000. The proofs of

claims filed before the case was converted to Chapter 7 are in the aggregate

amount of $17,191,000, of which $11,081,000 is claimed to be secured. Great

Western Bank’s proof of claim is for $14,360,000, of which $8,250,000 is

claimed to be secured. In the Rojana case, the Chapter 7 Trustee gave notice

of the claims bar date of April 25, 2021, after the briefing of this Motion was

completed.4




      4
          Case no. 20-20225, Doc. 50.

                                           4


                Case 20-06025    Doc# 30   Filed 02/17/21   Page 4 of 16
      The Chapter 11 petition filed by Joy’s describes its business by NAICS

code 0212, as “beef cattle, other than feedlots.”5 Its assets are summarized as

$9,591,000 in real property and approximately $8,000 of personal property.

The summary of liabilities includes only secured claims totaling $3,613,000.

Two proofs of claim in the aggregate amount of $14,549,000 were filed before

the case was converted to Chapter 7, of which $6,351,000 was claimed as

secured. Great Western Bank’s proof of claim is for $14,360,000, of which

$6,162,000 is stated to be secured. Like the Rojana case, in the Joy’s case, the

Chapter 7 Trustee gave notice of the claims bar date of April 25, 2021, after

briefing of the Motion was completed.6

      On April 23, 2020, an Agreed Order Granting Post-Petition Financing

was entered in the jointly administered cases.7 Great Western Bank agreed to

the order. Among other things, the Agreed Order granted the Chapter 11

Trustee and the Unsecured Creditors’ Committee of the jointly administered

estates seventy five days to “investigate the validity, perfection and

enforceability” of Great Western Bank’s pre-petition liens and the “amount

and allowability” of the Bank’s claims. The Agreed Order expressly conferred

      5
        The Court believes this is a mistake. It appears that the vast majority of the
assets of Joy’s, like those of Rojana, are real estate holdings.
      6
          Case no. 20-20227, Doc. 49.
      7
          Case no. 20-20219, Doc. 193, 18.

                                             5


                Case 20-06025    Doc# 30     Filed 02/17/21   Page 5 of 16
standing on the Unsecured Creditors’ Committee to commence an adversary

proceeding or contested matter challenging the interests of Great Western

Bank. When converting the cases to Chapter 7, the Court, over Great Western

Bank’s objection, expressly ordered that upon conversion all causes of action

asserted in the Complaint shall vest in the Chapter 7 Trustee.8

        Counts VII and VIII of the Complaint seek a declaratory judgment that

the debt secured by the mortgages and deeds of trust executed by Joy’s and

Rojana is limited to the principal amount of the February 7, 2018 loans, plus

interest and attorney fees, and that cross collateralization provisions in the

deeds of trust and mortgages are unenforceable. Counts IX and X seek to

avoid the guaranties of the Acquisition Loan by Joy’s and Rojana as

fraudulent conveyances under 11 U.S.C. § 548 and § 542(b).9

II.     Analysis

        A.       Standard for Dismissal

        Great Western Bank moves to dismiss Counts VII through X under

Federal Rule of Civil Procedure 12(b)(6).10 The Rule tests the sufficiency of



        8
            Id., Doc. 385, 4.
        9
            All future references in the text to Title 11 will be to the section number
only.
        10
       Rule 12(b)(6) is applicable in adversary proceedings via Federal Rule of
Bankruptcy Procedure 7012.

                                               6


                  Case 20-06025     Doc# 30    Filed 02/17/21   Page 6 of 16
the Complaint under Federal Rule of Civil Procedure 8(a)(2),11 which states “a

pleading that states a claim for relief must contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief.”

Compliance serves to “give the defendant fair notice of what the . . . claim is

and the ground upon which it rests.”12 The requirements of Rule 8 have been

established by two decisions of the United States Supreme Court, Iqbal13 and

Twombly.14 As construed by the Supreme Court, Rule 8 does not require

“detailed factual allegations,” but it does require “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action.”15

“To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’”16




       11
       Rule 8 is applicable in adversary proceedings via Federal Rule of
Bankruptcy Procedure 7008.
       12
        Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554 (2007) (quoting Conley v.
Gibson, 355 U.S. 41, 47 (1957)).
       13
            Ashcroft v. Iqbal, 556 U.S. 662 (2009).
       14
            Twombly, 550 U.S. at 544.
       15
            Id. at 555.
       16
            Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

                                              7


                  Case 20-06025    Doc# 30    Filed 02/17/21   Page 7 of 16
      B.        The Trustee has standing to bring Counts VII and VIII

      In Counts VII and VIII, the Trustee seeks declaratory rulings that the

indebtedness secured by the deeds of trust and mortgages executed by Joy’s

and Rojana does not include the guaranties from the Acquisition Loan. Great

Western Bank contends these claims should also be dismissed for lack of

standing.

      “In essence the question of standing is whether the litigant is entitled

to have the court decide the merits of the dispute or of particular issues.”17

Here there is no question that the Trustee is entitled to have the Court

determine whether the guaranties of the Acquisition Loan are secured by

mortgages and deeds of trust Debtors previously granted to Great Western

Bank. The Trustee has standing by virtue of prior orders in these cases. As

noted above, in the stipulated post-petition borrowing order, Great Western

Bank agreed that the Committee had the right to investigate the Bank’s pre-

petition liens and standing to initiate and prosecute an adversary proceeding

challenging the liens. In the order converting the cases to Chapter 7, the

Court ruled that upon conversion the claims asserted in this adversary

proceeding vested in the Chapter 7 Trustee.




      17
           Warth v. Seldin, 422 U.S. 490, 498 (1975) (emphasis added).

                                           8


                Case 20-06025    Doc# 30   Filed 02/17/21   Page 8 of 16
      Great Western Bank’s challenge to Counts VII and VIII is not, however,

really about standing. It is a fact-based argument that the claims should be

dismissed because if the Trustee prevails, there will be no benefit to

unsecured creditors other than Great Western Bank, who is alleged to be the

only unsecured creditor. The Court rejects this basis for dismissal as

premature. The Chapter 7 claims bar date is several months in the future.

The identity and status of creditors, including administrative claimants, is

undetermined. The value of Debtors’ assets, the claims allegedly secured by

those assets, and the extent the claims are undersecured is not known.

      Counts VII and VIII shall not be dismissed for lack of standing.

      C.       Counts IX and X sufficiently allege insolvency

      Counts IX and X are claims to avoid guaranties of the Acquisition Loan

executed by Joy’s and Rojana as fraudulent conveyances under § 544(b) and

§ 548. The elements of both causes of action include the insolvency of the

transferor. The Complaint alleges that if the relief sought is not granted,

Joy’s and Rojana “will have been rendered insolvent and under capitalized as

a result of incurring the obligations under” the respective loan guaranties.18

Great Western Bank contends that as to these Counts, the Complaint fails to

adequately allege insolvency, such that they should be dismissed.


      18
           Doc. 1 ¶¶ 127 and 132.

                                              9


                Case 20-06025       Doc# 30   Filed 02/17/21   Page 9 of 16
      The Court rejects this contention. The Complaint gives notice that the

Trustee asserts Debtors’ insolvencies as a result of the guaranties of the

Acquisition Loan. Great Western Bank therefore has notice of the date of the

alleged insolvencies and the precise transactions from which the insolvencies

allegedly resulted. The pleading requirements do not mandate more.19

Whether insolvency of one or more of the Debtors will actually be established

will turn primarily upon valuations, but the Trustee need not plead his

allegations regarding valuations.

      D.    The § 544(b) Claims in Counts IX and X are deficient

      Great Western Bank contends that the § 544(b) allegations of Counts IX

and X should be dismissed because triggering creditors are not alleged. The

Court agrees with the predicate of Great Western Bank’s argument, that a

Trustee may avoid a transfer under § 544(b) only if there was a triggering

creditor in existence as of the commencement of the case who could have

avoided the transfer under applicable law.20 Great Western Bank contends

that the allegations of Counts IX and X are deficient because they do include

this element of the claims.


      19
         See Williamson v. Comcast Spotlight, L.P. (In re Social Networking Tech.,
Inc.), No. 20-5036, 2020 WL 3813241, at *2 (Bankr. D. Kan. June 29, 2020).
      20
      See 5 Collier on Bankruptcy ¶ 544.06[1] (Richard Levin & Henry J.
Sommer, eds.-in-chief, 16th ed. 2020).

                                         10


             Case 20-06025    Doc# 30    Filed 02/17/21   Page 10 of 16
      Case law is divided on the issue of the pleading requirement for §

544(b) claims. Great Western Bank cites cases from numerous courts

requiring that a trustee must plead the existence by name of a creditor with

standing to assert a state law fraudulent transfer claim.21 The Trustee cites

cases holding that at this stage of the proceedings, the Trustee is not required

to identify the existence of a creditor who had the right to avoid the transfer

under state law.22 Neither party cites any Tenth Circuit cases.

      The Court is not persuaded to follow the cases cites by the Trustee

which hold that a complaint may be silent as to the existence of a qualifying

unsecured creditor. Generally, the cases provide little, if any analysis and

were decided before the pleading standards concerning plausibility were

expressed in Iqbal and Twombly.23 To the contrary, the primary case relied


      21
           E.g., In re Petters Co. Inc., 495 B.R. 887, 900-01 (Bankr. D. Minn. 2013).
      22
           E.g., In re APF CO., 274 B.R. 634, 639 (Bankr. D. Del. 2001).
      23
          Three of the Trustee’s cases fall within this generalization. The first case,
In re APF CO, states:
       When analyzing the sufficiency of a complaint for purposes of Rule
       12(b)(6), courts do not generally require a trustee to plead the existence
       of an unsecured creditor by name, although the trustee must ultimately
       prove such a creditor exists. Fisher v. MRM Group, Inc. (In re Multi–Risk
       Mgmt., Inc.), 1998 WL 566044, at *2 (Bankr. N. D. Ill. 1998) (trustee
       must not plead by name existence of creditors under § 544(b)) citing
       Matter of Leonard, 125 F.3d 543, 544 (7th Cir. 1997); Askanase v. Fatjo,
       1993 WL 208682, at * 4 (S.D. Tex. 1993) (“Although the trustee at trial
       must establish the existence of an allowed claim that could have been
       avoided, the complaint need not outline all the elements of a § 544(b)

                                            11


                Case 20-06025    Doc# 30    Filed 02/17/21   Page 11 of 16
upon by Great Western Bank, Petters, was decided after Iqbal and Twombly,

and holds:

         To plead his standing to sue [under § 544(b)] to set aside a transfer
         to any defendant as fraudulent under Minnesota law, the Trustee
         must identify by name, in his complaint, at least one unsecured
         creditor with a claim allowable against the estate whose standing
         he uses to sue that defendant, which creditor would have had the
         right to sue to avoid that transfer on the date that Debtor filed for
         bankruptcy relief.24

A case cited by the Trustee, Madoff,25 also decided after Iqbal and Twombly,

takes a middle ground, that a complaint is sufficient if it alleges the presence

of such an unsecured creditor by category, but not by specific name.

         In this case the Complaint is silent about the existence of unsecured

creditors of Joy’s and Rojana having the right under applicable state law to

avoid the transfers. The Court therefore holds that the § 544(b) claims are




        claim”).
274 B.R. at 639. The case cited by the APF court from the Seventh Circuit Court of
Appeals, Matter of Leonard, 125 F.3d 543, 544 (7th Cir. 1997), provides no rational
for its statement.
        The second case cited by the Trustee, In re Image Worldwide, 139 F.3d 574,
577 (7th Cir. 1998) merely cites Leonard. The third case, In re Lexington Healthcare
Grp., Inc., 339 B.R. 570, 576 (Bankr. D. Del. 2006) with little explanation, followed
Delaware precedent.
         24
              In re Petters Co., Inc., 495 B.R. at 900–01.
         25
              In re Bernard L. Madoff Inv. Sec. LLC., 445 B.R. 206, 234 (Bankr. S.D.N.Y.
2011).

                                                12


                   Case 20-06025     Doc# 30    Filed 02/17/21   Page 12 of 16
deficient. However, the Court leaves for another day the question of whether

such a creditor must be identified by name or less specifically.

      E.    Leave to file an amended Complaint

      The Trustee requests that if the Court finds that the allegations of the

Complaint insufficient, then he be permitted to file an amended Complaint

under Federal Rule of Civil Procedure 15.26 The Rule provides, “[t]he court

should freely give leave when justice so requires.”

      The Court finds that leave is appropriate in this case. The adversary

proceeding is in its early stages, and Great Western Bank will not be

prejudiced. The Court rejects Great Western Bank’s argument that leave

should be denied because amendment would be futile; such a determination

cannot be made based upon the record before the Court. The Trustee shall

have 35 days after the entry of this memorandum opinion and order

to file an amended complaint.

      F.     The Trustee has standing to pursue Counts IX and X

      Finally, Great Western Bank contends that Counts IX and X should be

dismissed for lack of standing because there are no unsecured creditors of

Joy’s and Rojana who will benefit from avoidance under § 548 or § 544(b). The



      26
       Rule 15 is applicable in adversary proceedings via Federal Rule of
Bankruptcy Procedure 7015.

                                       13


             Case 20-06025   Doc# 30    Filed 02/17/21   Page 13 of 16
Trustee responds that benefit must be to the estate, not only unsecured

creditors, and that when the benefit of avoidance actions goes to pay

administrative expenses, the Trustee has standing to pursue the avoidance

claims.

      The Court rejects Great Western Bank’s arguments for two reasons.

First, as with respect to the arguments regarding standing to bring Counts IX

and X, Great Western Bank’s standing argument misconstrues the meaning of

standing. With respect to Counts IX and X, like Counts VII and VIII, there is

no question that the Trustee is a litigant entitled to have the Court decide the

merits of the dispute. Prior orders in these cases establish the Trustee’s

standing to bring avoidance actions. Further, in the context of avoiding

powers, the Tenth Circuit BAP has construed standing to mean statutory

authority to bring an action.27 The Trustee’s claims in Counts IX and X are

brought under two statutes, § 544 and § 548. Both begin with granting the

case trustee authority to pursue avoidance actions. Section 544 begins, “The

trustee shall have . . . the rights and powers of, or may avoid any transfer or

any property of the debtor” that is voidable by specified creditors and

purchasers. Section 548 begins, “The trustee may avoid . . . any transfer.” In


      27
        Hansen v. Green Tree Servicing, LLC (In re Hansen), 332 B.R. 8 (10th Cir.
BAP 2005) (holding that a Chapter 13 debtor lacks standing to bring a § 544
avoidance action).

                                        14


             Case 20-06025    Doc# 30   Filed 02/17/21   Page 14 of 16
reliance on the plain language of § 544, principles of statutory construction,

and the Supreme Court’s comparable interpretation of § 506(c) in Hartford

Underwriters,28 the Tenth Circuit BAP construed § 544 as conferring exclusive

standing on the Chapter 13 trustee to bring an avoidance action.29 When that

analysis is applied to Counts IX and X, there is no doubt that the Trustee has

statutory authority, or standing, to bring the avoidance actions.

      Rather than focusing on the Trustee’s authority to bring the claims,

Great Western Bank examines the merits of the avoidance actions—whether

there are any unsecured creditors who could benefit from avoidance.30 In

reliance on the schedules and filed proofs of claim, Great Western Bank

asserts that there are none. Even if this argument did not miss the mark as to

the meaning of standing, the Court would reject it for at least two fatal defects

First, as pointed out by the Trustee, avoidance actions are brought for the

benefit of the estate, not only unsecured creditors, and ability to pay




       28
         Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1
(2000) (§ 506(c) begins, “The trustee may recover from property securing an allowed
secured claim the reasonable, necessary costs and expenses. . .”).
       29
            In re Hansen, 332 B.R. at 16.
       30
        Great Western Bank cites Adelphia Recovery Trust v. Bank of Amer., N.A.,
390 B.R. 80, 93-95 (S.D.N.Y. 2008), aff’d 376 F. App’x 10 (2nd Cir. 2010) and
additional cases outside the Tenth Circuit.

                                            15


                 Case 20-06025    Doc# 30   Filed 02/17/21   Page 15 of 16
administrative claims is a benefit to an estate.31 Second, Great Western

Bank’s argument is premature. The Chapter 7 claims bar date has not

expired, request for payment of administrative claims have not been

submitted, and the extent to which claims alleged to be secured may in fact be

partially unsecured is unknown.

III.   Conclusion

       For the foregoing reasons, the Court denies Great Western Bank’s

Motion as to Counts VII and VIII. The Court grants the Motion as to the §

544(b) claims in Counts IX and X. The Trustee is granted leave to amend his

Complaint within 35 days of the entry of this memorandum opinion and order.

       It is so ordered.

                                      ###




       31
        See In re C.W. Mining Co., 477 B.R. 176, 189 (10th Cir. BAP 2012), aff’d
749 F.3d 895 (10th Cir. 2014); In re Furr’s Supermarkets, Inc., 373 B.R. 691, 700
(10th Cir. BAP 2007).

                                         16


              Case 20-06025    Doc# 30   Filed 02/17/21   Page 16 of 16
